DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, claim 1 recites “an active metal in amount of “0.1 wt.% to 7wt. %”, such active metal content is not sufficiently described in the original disclosure.  Rather the instant specification only describes an active metal amount 0.1wt. % to 10 wt.%, or 0.3 wt.% to 5 wt.%, example 2 using 1 wt.% or Ru, such description cannot support the claimed specific range of 0.1 wt.% to 7 wt.% in claim 1, or claim 3 recited 0.1 wt.% to 5 wt.%. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Liquid-Phase Partial Hydrogenation of Benzene over Ru/MgAl2O4 Catalyst: Effect of Calcination Temperature of MgAl2O4, Chinese Journal of Catalysis, Vol 32 No. 9 (2011) 1537-1544) as applied above, and in view of Stochniol (US2004/0034252).
Zhou et al. teaches a catalyst comprising ruthenium (Ru) as an active ingredient which is supported in a MgAl2O4 (i.e. a magnesium-based spinel structure) support for partial hydrogenation of benzene having a spinel structure (abstract, Page 3 1.1 preparation of catalyst –page 5 first para.).   Zhou et al. further discloses adopting Ru content being 8% by weight (page 5 first para.). 
Regarding claim 1, Zhou et al does not expressly teach the active metal content being 0.1 wt.% to 7 wt. %. 
Stochniol teaches a hydrogenation catalyst include active metal ruthenium alone or together with at least one metal selected from the group including the first, seventh or eighth subgroups of the periodic system in an amount of 0.01 to 20 wt % of active metals, based on the supported catalyst (para. [0023], [0024]) and the support can be spinels like MgAl2O4 (para. [0054], [0064], claim 1). 
It would have been obvious for one of ordinary skill int the art to adopt an active metal content being 0.01 to 20 wt.% as shown by Stochniol to modify the catalyst active metal content of Zhou et al. because adopting such well-known active metal content for providing a hydrogenation catalyst with needed catalytic performance would have reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR). Furthermore, one of ordinary skill in the art would have adopt a same active metal content as that of instantly claimed via routine experimentation (See MPEP §2144.05 II) for help providing a hydrogenation catalyst with desired performance as suggested by Stochiniol (para. [0054], [0064]). 
Regarding claim 2 and 4, Zhou et al already teaches such limitations as discussed above. 
	Regarding claim 5, Zhou et al. does not require MgAl2O4 (i.e. a magnesium-based spinel structure) support comprising MgO, therefore 0% by weight of MgO contained in the spinel support. 
	Regarding claim 6, Zhou et al. further discloses the catalyst being particles (page 6 lines 3-7, Fig. 6-7, page 6 first para-page 7). 
	Regarding claim 7, Zhou et al. teaches using ruthenium salt solution to support Ru onto the spinel support to prepare a precursor (page 4 last para. -page 5 first para.) and Ru being supported onto the magnesium spinel support. 
	Regarding claim 10, Zhou et al. teaches MgAl2O4 wherein molar ratio of Mg/Al is 1:2, while Al/Mg ratio being 1:0.5 (page 3 last para-page 4 first para.). 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Liquid-Phase Partial Hydrogenation of Benzene over Ru/MgAl2O4 Catalyst: Effect of Calcination Temperature of MgAl2O4, Chinese Journal of Catalysis, Vol 32 No. 9 (2011) 1537-1544) in view of Stochniol (US2004/0034252) as applied above, and further in view of Dath et al (US2004/0232049).
Regarding claim 8, Zhou et al. in view of Stochniol does not expressly teach the catalyst being an egg-shell type catalyst. 
However, an egg-shell type catalyst is a type of a catalyst generally used during a hydrogenation process, which is shown by Dath et al (para. [0040], [0049]).  It would have been obvious for one of ordinary skill in the art to adopt such well-known egg-shell type of catalyst as shown by Dath et al. to modify the catalyst of Zhou et al. in view of Stochniol for help obtaining desired hydrogenation catalyst as suggested by Dath et al (para. [0040], [0049]).  Furthermore, adopting such well-known egg-shell type of catalyst for help obtaining a desired hydrogenation catalyst would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 9, Zhou et al. further discloses the Ru/MgAl2O4 catalyst has a pore volume of 0.22-0.40 cm3/g, and a BET specific surface area of 48-64 m2/g (see table 1). 
Response to Arguments
Applicant’s amendments filed on 05/16/2022 have been acknowledged thus previous specification objection and rejections have been withdrawn. 
Applicant's arguments filed on 05/16/2022 have been fully considered but they are moot in view of current rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732